Case 1:19-cr-10080-NMG Document 862-46 Filed 02/20/20 Page 1 of 2




         EXHIBIT
           “45”
       Case 1:19-cr-10080-NMG Document 862-46 Filed 02/20/20 Page 2 of 2



               The Honorable Nathaniel M. Gordon
                   United States District Judge

Your Honor,
I am a dear friend to Michelle and her family. I have known
Michelle for approximately twenty years. In that time we have
shared dinners, weddings, birthdays and other special occasions
together.

I have spent enough time with Michelle to know her extremely
well. I hold a high regard for her opinion and character. Michelle
is a most caring wife, mother and family member. I, extremely,
admire her family values. Her family is her top priority. She is
very involved in the care of her disabled mom. Michelle is the
family member that all of her family tum to for any additional
help or advice.

I, myself, discussed with Michelle the difficulties my grandson
was having in school at Newport Coast Elementary. She
suggested I might want to take a look at St. Mary's Elementary
School. There was a tremendous change in my grandson's
school grades and experiences.

I, absolutely, love Michelle. She is one of my favorite people. I
always look forward to spending time together. It would be a
huge hardship on her family, especially her mom, to not have
Michelle at home.
Your Honor, please take into consideration that Michelle has
talked many, many times about how remorseful she is for what
she did. I can only hope that this will aid you in your summation
of Michelle and the person she really is.
